Citation Nr: 0408423	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a right wrist 
disability.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from January 1981 to January 
1986 and from May 1986 to May 2001.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2001 RO rating decision which denied service 
connection for a right wrist disability.  The file shows the 
veteran failed to report for a requested RO hearing, and he 
withdrew a request for a Board hearing.


FINDINGS OF FACT

The veteran currently has a right wrist disorder which began 
during active service.


CONCLUSION OF LAW

A right wrist disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from January 
1981 to January 1986 and from May 1986 to May 2001, at which 
point he retired.  

His service medical records for his first period of service 
from January 1981 to January 1986 are not available.  

The service medical records for the veteran's second period 
of service from May 1986 to May 2001 indicate that on a 
medical history form at the time of an April 1986 enlistment 
examination, he checked that he had a tumor, growth, cyst, or 
cancer.  The veteran specifically circled that he had a cyst.  
The reviewing examiner noted that he had a ganglion cyst of 
the right wrist in 1985 that was treated and was not 
otherwise disqualifying.  The objective April 1986 enlistment 
examination included a notation that the upper extremities 
were normal.  A May 1987 radiological report, as to a right 
hand series, noted that the veteran had a history of hurting 
his right hand playing basketball and that he suffered an 
injury to the fourth digit; the current right hand X-rays 
were normal.  Another May 1987 radiological report indicated 
that the veteran was seen for follow-up of an old injury.  It 
was noted that there was no fracture and a mallet finger 
deformity.  

A September 1989 treatment entry noted that the veteran 
reported that he was playing football and that he started 
having pain in his right hand and index finger.  The 
assessment was early arthritic change of the right index 
finger and soft tissue injury of the right hand.  Right hand 
X-rays in October 1989 were normal.  A December 1989 report 
noted that the veteran complained of swelling and stiffness 
in the right fourth finger.  The assessment included 
tendonitis of the right ring finger.  A February 1990 entry 
indicated that the veteran reported that he suffered an 
injury to the fourth digit of the right hand a month and one-
half earlier.  The assessment included musculoskeletal 
tenosynovitis of the hand.  An October 1990 entry noted that 
the veteran complained of right hand pain.  An October 1990 
radiological report, as to both hands, reported that there 
was no evidence of recent osseous injury or disease and that 
the soft tissues were normal.  On a medical history form at 
that time of a July 1999 examination, the veteran reported 
that he had torn ligaments in both wrists.  The reviewing 
examiner noted that the veteran had a ganglion cyst in the 
past that was removed with no sequelae.  The July 1999 
objective examination report included a notation that the 
upper extremities were normal.  

In March 2001, while still on active duty, the veteran filed 
a claim for service connection for several conditions, 
including a right wrist disorder.  He was released from 
active duty at the end of May 2001, at which point he 
retired.

The veteran underwent a VA orthopedic examination in 
September 2001.  It was noted that no medical records were 
submitted for review.  The veteran reported that he had no 
recollection of any definite injury to his wrists.  He stated 
that he did perform a lot of heavy construction during 
service.  The veteran noted that he had been told that he had 
torn ligaments in the wrist and that he had undergone an 
arthrogram of the left wrist.  The veteran indicated that he 
was bothered by activities such as push-ups or lifting and he 
described pain on extremes of flexion and extension.  The 
examiner reported that both wrists had 80 degrees of 
dorsiflexion and 60 degrees of palmar flexion.  The examiner 
stated that the veteran had no tenderness on the right.  It 
was noted that the veteran could make a good fist with both 
hands and that he could oppose the thumb and remaining 
fingertips satisfactorily.  The examiner indicated that the 
veteran had normal grip strength, bilaterally.  The 
impression included bilateral wrist strain by history with 
minimal findings at the time of the examination.  A September 
2001 X-ray report, as to the right wrist, noted that there 
were no soft tissue, bone or joint abnormalities 
demonstrated.  

VA treatment records dated from September 2001 to January 
2003 show that the veteran was treated for several disorders.  
A December 2001 treatment entry noted an assessment that 
included radial nerve impingement, bilateral.  A December 
2001 consultation request sheet noted that the veteran had 
intermittent radial nerve neuropathy, bilateral arms to 
hands, for the previous years.  It was noted that the veteran 
had negative tinels at radial, ulnar, and median nerve.  The 
provisional diagnosis was radial nerve impingement.  A 
January 2002 occupational therapy evaluation report noted 
that the range of motion of the veteran's right wrist was 
normal.  It was noted that the veteran had left radial nerve 
impingement.  Subsequent occupational therapy evaluation 
reports dated from January 2002 to March 2002 solely referred 
to left radial nerve impingement.  

The veteran underwent a VA orthopedic examination in January 
2003.  It was noted that the claims file was available and 
that it was reviewed prior to and in conjunction with the 
examination.  As to the veteran's right wrist, the examiner 
reported that his service medical records were said to show a 
ganglion cyst of the right wrist, but with no definite 
diagnosis.  The examiner indicated that examination of the 
wrists revealed no evidence of redness, heat, swelling or 
deformity.  There was also no evidence of ganglion cyst 
formation.  The examiner noted that on range of motion 
testing, both wrists had 80 degrees of dorsiflexion and 60 
degrees of palmar flexion.  It was reported that the veteran 
had 45 degrees of ulnar deviation and 20 degrees of radial 
deviation, bilaterally.  The examiner indicated that there 
was no pain on motion and no tenderness to palpation.  The 
examiner stated that the veteran made a good fist in both 
hands and that he could oppose the thumb and the remaining 
fingertips satisfactorily.  It was noted that the grip 
strength was within normal limits, bilaterally, and that the 
veteran had 5/5 strength of the wrist, flexors, and 
extensors.  The impression included history of right wrist 
strain with ganglion cyst per service medical records.  The 
examiner noted that the cyst had resolved and that, 
otherwise, there were minimal findings at the present time.  
As to the right wrist, the examiner commented that there was 
no evidence of a ganglion cyst and that examination of the 
right wrist was otherwise unremarkable.  

In his January 2003 substantive appeal, the veteran stated 
that he had torn ligaments in the right wrist and that he had 
no further evidence to submit.  

Service connection is currently in effect for several 
disabilities, including a left wrist disorder.

II.  Analysis

With respect to the claim for service connection for a right 
wrist disability, the file shows adequate VA compliance with 
the notice and duty to assist provisions of the law.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran had active service from 1981 to 2001, at which 
point he retired.  His service medical records refer to 
removal of a ganglion cyst from the right wrist, as well as 
an apparent right wrist strain.  While still on active duty, 
the veteran filed a claim for service connection for a right 
wrist disability.  Post-active duty medical records do not 
show any major problems with the right wrist, although the 
veteran has had periodic subjective complaint, and some of 
the medical records including a 2003 VA examination refer to 
"minimal" objective findings of a right wrist disorder.

If the veteran currently had no right wrist disability 
whatsoever, there could be no service connection.  Degmetich 
v. Brown, 104 F.23d 1328 (1997).  However, there appears to 
be at least a current minimal right wrist disability, and 
there is sufficient continuity of symptomatology to trace the 
disorder to onset during service.  38 C.F.R. § 3.303(b).  
With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran has a 
current right wrist disorder which began in service.  A right 
wrist disability was incurred in service, warranting service 
connection. 


ORDER

Service connection for a right wrist disability is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



